Judgment affirmed without costs. Memorandum: Petitioners commenced this CPLR article 78 proceeding to annul a determination of the Town of Aurelius Zoning Board of Appeals that upheld the issuance of a certificate of nonconforming use by the Town’s zoning enforcement officer and the issuance of three building permits by the Town’s building inspector. Petitioners’ principal argument on appeal is that the respondent property owners failed to sustain their burden of proof that they are entitled to the certificate of nonconforming use.
It is "axiomatic that the court will not substitute its judgment for that of the board or set it aside unless it clearly appears to be arbitrary or contrary to law” (Matter of Fiore v Zoning Bd. of Appeals, 21 NY2d 393, 396; Matter of Point Lookout Civic Assn. v Zoning Bd. of Appeals, 94 AD2d 744). We conclude that the decision of the Zoning Board of Appeals is supported by the record. A certificate of nonconforming use was issued for the subject property in 1973, permitting use of the premises as an "interior fabrication plant”. There is credible testimony that such use has continued from 1973 until the present. The proposed use of the premises as a "machine shop” is similar to the use that has continued uninterrupted since 1973.
We reject petitioners’ assertion that respondents failed to comply with the requirements of the State Environmental *1046Quality Review Act (ECL 8-0101 et seq.) The determinations rendered by the Town were ministerial in nature and are thus exempt from the requirements of the Act (see, 6 NYCRR 617.2 [q]). We have reviewed petitioners’ other contentions and find them to be without merit.
All concur; Boomer, J., not participating. (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.— Article 78.) Present — Denman, P. J., Boomer, Pine, Balio and Boehm, JJ.